[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                               MAY 18, 2010
                             No. 09-14179                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                D. C. Docket No. 02-00122-CR-T-24-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RONALD RAY LANGDON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 18, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Ronald Ray Langdon appeals pro se the denial of his petition for relief under

the All Writs Act. 28 U.S.C. § 1651. Langdon sought reconsideration of his

motion to reduce his sentence, see 18 U.S.C. § 3582(c)(2). We affirm.

      Langdon has unsuccessfully attempted on several occasions to reduce his

sentence. After Langdon was convicted of conspiring to possess with intent to

distribute cocaine hydrochloride, cocaine base, and marijuana, 21 U.S.C. §§

841(b)(1)(A), (B), 846, we affirmed his sentence of 360 months of imprisonment,

United States v. Langdon, No. 03-15131, slip op. at 16–17 (11th Cir. Sept. 20,

2005). Langdon next moved to vacate his sentence on the ground that his sentence

had been enhanced in violation of United States v. Apprendi, 530 U.S. 466, 120 S.

Ct. 2348 (2000). 28 U.S.C. § 2255. The district court denied relief. Later,

Langdon moved to reduce his sentence based on Amendment 706 to the

Sentencing Guidelines. 18 U.S.C. § 3582(c)(2). The district court denied

Langdon’s motion, and we affirmed. United States v. Langdon, No. 08-16297

(11th Cir. Apr. 10, 2009).

      Recently, Langdon petitioned for a “[w]rit of audita querela, or coram nobis,

or prohibition, or mandamus” under the All Writs Act, 28 U.S.C. § 1651, and

requested that the district court “reopen [his] § 3582 motion” and reduce his

sentence based on a reduction given to his codefendant, Albert Jones. Langdon



                                          2
also reasserted his argument that his sentence violated Apprendi. The district court

denied the petition and ruled that the “facts and amount of cocaine for which

Langdon [and Jones] [were] held responsible differ[ed] . . . .” Langdon moved for

reconsideration, which the district court denied. The district court explained that

Langdon and Jones had the “same base offense level and . . . amount of drugs for

which they were held responsible” and, although the court had “erred in reducing

Jones’s sentence,” that error did not provide a “reason to reduce Langdon’s

sentence.”

      The district court did not err by denying Langdon’s petition under the All

Writs Act, which does not confer jurisdiction to reconsider a motion to reduce a

sentence. See In re Hill, 437 F.3d 1080, 1083 (11th Cir. 2006) (the All Writs Act

“empowers a federal court—in a case in which it is already exercising subject

matter jurisdiction—to enter such orders as are necessary to aid it in the exercise of

such jurisdiction”). Even if we were to treat Langdon’s petition as a motion for

reconsideration, the motion was untimely because it was filed more than 10 days

after the district court denied Langdon’s motion to reduce his sentence. See United

States v. Phillips, 597 F.3d 1190, 1196–99 (11th Cir. 2010).

      The denial of Langdon’s petition is AFFIRMED.




                                           3